COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 PETERSON, GOLDMAN & VILLANI,
 INC.                                            §

                   Appellant,                    §               No. 08-12-00135-CV

 v.                                              §                  Appeal from the

 ANCOR HOLDINGS, L.P. TIMOTHY                    §           141st Judicial District Court
 MCKIBBEN,    JOSEPH  RANDALL
 KEENE, AND ANCOR CAPITAL                        §             of Tarrant County, Texas
 PARTNERS, INC.,
                                                 §              (TC#141-23625709-09)
                   Appellees.
                                                 §

                                        JUDGMENT

         The Court has considered this cause on the record and concludes there was error in the
part of the summary judgment holding in favor of Appellees on Appellant’s declaratory-
judgment and contractual claims. We therefore reverse that part of the judgment and remand to
the trial court for further proceedings consistent with this Court’s opinion. In all other respects,
the trial court’s judgment is affirmed.
         We further order that Appellant, and its sureties, if any, see TEX.R.APP.P. 43.5, and
Appellees each pay one-half (1/2) the costs of this appeal. This decision shall be certified below
for observance.

       IT IS SO ORDERED THIS 19TH DAY OF DECEMBER, 2013.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.